Citation Nr: 1817318	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-21 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April1995 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2017 Board decision, which, in relevant part, raised the issue of a TDIU.

The Board in August 2017 raised the issue of TDIU as a result of evidence of record noting the effects of the Veteran's migraine, at that time on appeal, on her usual occupation, the Board found that a TDIU claim had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board noted that it has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue has been added for current appellate consideration.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994)


FINDING OF FACT

As the Veteran had been granted a 100 percent rating for her bipolar disability from March 5, 2015, the issue of entitlement to TDIU is moot.


CONCLUSION OF LAW

Entitlement to a TDIU is moot.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Because the issue of entitlement to TDIU is moot, given the July 2015 rating decision granting a 100 percent disability rating from March 5, 2015, any notice errors that may be alleged are harmless.

TDIU-Moot

The Board in August 2017 raised the issue of a TDIU due to the Veteran's migraine headaches and bipolar disability, no prior formal or informal claim appears to be of record.  The Veteran had been awarded a 100 percent scheduler rating for her bipolar disability from March 5, 2015.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35   (2001) (finding a request for TDIU moot where 100 percent scheduler rating was awarded for the same period).  Thus, the Veteran's claim for a TDIU is moot as she has been awarded a 100 percent rating for the entirety of the period where TDIU was under appeal.









ORDER

The claim of entitlement to TDIU is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


